Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance; The claimed invention is drawn to a  polypropylene resin composition, comprising a propylene polymer (A) satisfying the certain claimed  requirement (a); a soft propylene copolymer (B) satisfying certain claimed requirement (b); and a polyolefin (C) selected from polypropylene and an ethylene propylene a-olefin copolymer and containing a structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof, and having 95 to 100 mol % of a content proportion of the structural unit derived from propylene in the structural units excluding the structural unit derived from the unsaturated carboxylic acid and/or the derivative, wherein the polyolefin (C) contains 0.05 to 5% by mass of the structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof, the propylene resin composition contains 2 to 10 parts by mass of the polyolefin (C) (provided that a total of (A), (B), and (C) is 100 parts by mass).
While the prior art of record discloses polypropylene compositions containing component corresponding to propylene polymers (A) and (B) and also carboxylic acid modified polyolefin, the applicants have shown that specifically claimed structure of polyolefin (C) is critical to obtaining unexpectedly improved properties of  the composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ